Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/23/2021.
Claims 10-15, drawn Invention II elected with traverse, are examined on their merits within this Office Action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2019, 04/27/2020, and 09/16/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites the limitation “a solid content of the pre-dispersion slurry is controlled by a viscosity of the pre-dispersion slurry”, but it is unclear what is meant by such since it is not claimed nor defined in the Specification [0072-0073] as filed how viscosity can “control” solids (instead of the inverse wherein solids would control viscosity since an inherent relationship exists between the two properties in this way). 
To promote compact prosecution, Claim 12 is examined on the merits below as best understood by Examiner, which is that the viscosity measurement informs the need for solids content adjustment to achieve desired target viscosity by way of a feedback loop, for illustrative example.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukahori (US 2014/0170484 A1, as cited in the IDS dated 07/23/2019) and Tian (WO 2017/032154 A1, with citations below to a machine translation).
Regarding claim 10, Fukahori discloses a method for manufacturing a negative electrode for a secondary battery (Fukahori [0020, 0082]), comprising:
preparing a carbon-based active material (first active material including a carbon-based material, Fukahori Abstract and [0020]);
mixing (preparing a composite material via a mechanochemical method, Fukahori [0021, 0083]) a silicon-based active material (second active material including a silicon-based material, Fukahori Abstract and [0020, 0083]), a conductive material (fiber-shaped conductive material, Fukahori Abstract and [0020, 0083]), and a polymer binder (binder, Fukahori [0020, 0083]; polymer examples for the binder listed in Fukahori [0098]);
preparing a negative electrode slurry by mixing a water-based binder (rubber materials as binder listed in Fukahori [0098]) with the mixture (composite material, Fukahori [0021, 0083]) in which the carbon-based active material (first active material, Fukahori [0020, 0085]) is mixed;
applying the prepared negative electrode slurry on a current collector (slurry coated on the current collector, Fukahori [0087]); and
forming a negative electrode by removing moisture from the negative electrode slurry (vacuum-dried to form a negative electrode, Fukahori [0087-0088]).

Fukahori fails to explicitly teach: 
“preparing a pre-dispersion slurry” from the composite material with all its components (i.e., silicon-based active material, conductive material, and polymer binder, as cited above in Fukahori [0021, 0083]) “in a dispersion medium”.
“mixing the carbon-based active material with the pre-dispersion slurry” before preparing the negative electrode slurry;

However, Fukahori does teach in [0020-0021, 0085] that this composite material can be dispersed into water as a solvent.  Also, Fukahori [0085] does teach the combination of the carbon-based second active material with the composite material, both being dispersed into a negative electrode slurry.
Tian, which is analogous in the art of preparing lithium battery electrode slurries (see Tian Abstract), teaches the preparation of a pre-dispersed slurry to avoid agglomeration of the conductive material and ensure good dispersion (Advantages point 4 on page 7 of Tian translation). Fukahori [0085] teaches that it is possible to disperse the composite material components into a slurry using water.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the composite material with all its components (i.e., silicon-based active material, conductive material, and polymer binder, as cited above in Fukahori [0021, 0083]) to be pre-dispersed into a slurry (i.e., “a pre-dispersion slurry”) as taught by Tian with the motivation of achieving good dispersion of all components and avoiding any agglomeration of the conductive material. Thus, the instantly claimed step of “preparing a pre-dispersion slurry” is rendered obvious. Additionally, one with ordinary skill in the art would find it obvious to look to Fukahori [0085] which teaches water as a solvent/dispersion medium capable of dispersing the Fukahori composite material into this pre-dispersed slurry similar to that of Tian, since Tian also teaches water as the solvent/dispersion medium (Examples 1 and 2 on Tian translation pages 8 and 10).
Since the composite material, with all its components as cited above in Fukahori [0021, 0085], would have been pre-dispersed into a pre-dispersion slurry in view of the teachings of Tian as applied to modified Fukahori, the instantly claimed step of “mixing the carbon-based active material with the pre-modified Fukahori [0085] in the preparation of the negative electrode slurry in Fukahori [0087] since the composite material would be in pre-dispersed slurry form and the carbon-based active material would be combined with such in the overall negative electrode slurry, which goes on to serve in the formation of the negative electrode as per citations above to Fukahori [0087-0088].
	Although Fukahori teaches “first” preparing the composite material (see Fukahori [0083]), the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04). A person with ordinary skill in the art would have found it obvious to swap the order of these steps of “preparing a carbon-based active material” and “preparing a pre-dispersion slurry” (i.e., pre-dispersing the composite material of modified Fukahori) without yielding any unexpected results since these two substances are subsequently combined, so the original order of individual preparation would not have been expected to affect the subsequent mixture of the two within the overall negative electrode slurry.
Thus, all limitations of instant claim 10 are rendered obvious over Fukahori in view of Tian.

Regarding claim 11, modified Fukahori teaches the limitations of claim 10 above and teaches that the pre-dispersion slurry is formed by dispersing [a] silicon-based active material-polymer binder combination in which the silicon-based active material and the polymer binder are bonded, and the conductive material (composite material includes silicon-based first active material, conductive material, and polymer binder that is combined via mechanochemical means, see Fukahori Abstract and [0021, 0083, 0098]; composite material was modified to be dispersed into a pre-dispersion slurry per the teachings of Tian translation page 7 Advantage point 4, as in regards to claim 10 above).

Regarding claim 12, modified Fukahori teaches the limitations of claim 10 above and teaches a solid content of the pre-dispersion slurry is controlled by a viscosity of the pre-dispersion slurry. Although modified Fukahori does not explicitly describe solids control via viscosity, it is well known in the art that there is an inherent, direct relationship between the viscosity measurement of a slurry and the solids content thereof. 
Since modified Fukahori teaches that solids exist within the pre-dispersion slurry (see Fukahori [0010] regarding composite material; see “Summary” section and “Test Viscosity” in at least claim 5 of the Tian translation regarding how slurries are formed from solid materials in solvents and stirred at various viscosities, followed by viscosity testing), it would have been obvious to one with ordinary skill in the art that the dispersion of solid material with solvent into a pre-dispersion slurry would necessarily affect the viscosity thereof (based on an inherent relationship between solids content and viscosity of any slurry). 
Thus, the limitation of instant claim 12, in that a solid content is controlled by viscosity within the pre-dispersion slurry, is rendered obvious.

Claim 13 is rejected, and claim 12 is alternatively rejected, under 35 U.S.C. 103 as being unpatentable over Fukahori (US 2014/0170484 A1, as cited in the IDS dated 07/23/2019) and Tian (WO 2017/032154 A1, with citations below to a machine translation) as applied to claim 10 above, and further in view of Fu et al. (WO 2014/183379 A1, with citations below to a machine translation).
Claim 12 was rendered obvious by Fukahori and Tian as cited in the above section of this Office action. 
Assuming, arguendo, that modified Fukahori does not necessarily teach that a solid content of the pre-dispersion slurry is controlled by a viscosity of the pre-dispersion slurry, claim 12 is alternatively rejected over Fukahori and Tian in view of Fu since Fu teaches controlling the solids content of an active see page 13 of the Fu Translation, before “example 1”). Fu teaches that controlling the viscosity in turn controls the stability of the active slurry as well as the overall stability and consistency of the lithium ion battery (see page 12 of the Fu Translation, before “example 1”).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the viscosity of the pre-dispersion slurry of modified Fukahori by controlling the solids content thereof with the motivation of achieving controlled stability and consistency.
Therefore, all limitations of claim 12 are alternately rendered obvious by Fukahori, Tian, and Fu.

Regarding claim 13, modified Fukahori teaches the limitations of claim 12 above but fails to teach that the solid content of the pre-dispersion slurry is controlled such that the pre-dispersion slurry has a viscosity of 3000 to 10,000 cP.
Fu, which is analogous in the art of lithium-ion battery negative plate preparation methods (see Fu Abstract), teaches controlling the solids content of the active slurry (reads on “pre-dispersed slurry” including active material) in order to adjust the viscosity of such (see page 13 of the Fu Translation, before “example 1”) in order to control the stability of the active slurry and the overall stability and consistency of the lithium ion battery (see page 12 of the Fu Translation, before “example 1”). Additionally, Fu teaches the active slurry viscosity being adjusted within 3000-8000 mPa-s (cP) to be used in a negative electrode active sheet and achieve a stable battery (see pages 12-13 of the Fu Translation, before “example 1”).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the viscosity of the pre-dispersion slurry of modified Fukahori, to be within 3000-8000 cP, by as taught by Fu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists; see MPEP 2144.05.
Therefore, all limitations of instant 13 are rendered obvious.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukahori (US 2014/0170484 A1, as cited in the IDS dated 07/23/2019) and Tian (WO 2017/032154 A1, with citations below to a machine translation) as applied to claim 10 above, and further in view of Youm (US 2015/0194663 A1, as cited in the IDS dated 04/27/2020).
Regarding claim 14 and claim 15, modified Fukahori teaches the limitations of claim 10 above but fails to teach the method further comprising, after mixing the carbon-based active material with the pre-dispersion slurry, mixing a thickener with the mixture in which the carbon-based active material is mixed with the pre-dispersion slurry, nor that the negative electrode slurry is controlled to have a solid content of 40 to 50 wt% based on a total weight of the negative electrode slurry by controlling an amount of the thickener to be mixed.
	Youm, which is analogous in the art of lithium secondary battery negative electrode layers containing silicon- and carbon-based active material (see Youm Abstract), teaches the addition of a cellulose-based thickener to the negative electrode slurry when a water-soluble rubber-based binder (i.e., the water-based rubber binders of Fukahori [0098] as cited above in regards to claim 10) is used in the negative electrode slurry to further improve the viscosity of the active material composition used for the negative electrode layer (Youm [0061-0062]). Youm teaches in [0062] that the thickener may be added in an amount of 0.1-50 parts based by weight based on 100 parts by weight of the binder (i.e., 0.1-50 wt% within the binder is made up of the thickener). Note that Fukahori [0127-0129] teaches that the weight of each component, including the binder, are based on material selections thereof.
modified Fukahori to further include a step of adding a thickener as taught by Youm with the motivation of achieving improved viscosity of the active material composition (i.e., negative electrode slurry). Additionally, since Youm teaches toward controlling the weight percent of the thickener within the binder, and Fukahori teaches the basis for the binder weight within the negative electrode active layer is dependent on material selection, a person with ordinary skill in the art would have found it obvious to optimize the weight percent of the thickener within negative electrode slurry in order to achieve the optimal viscosity and meet the desired design constraints of their negative electrode layer. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05,II).
	Therefore, all limitations of instant claims 14 and 15 are rendered obvious.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ohashi et al. (US 2012/0009480 A1) teaches in [0190] a negative electrode prepared via coating a slurry onto a current collector and teaches controlling the solids content and viscosity thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721